          Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    THE SIERRA CLUB,                                    )
                                                        )
                    Plaintiff,                          )
                                                        ) Civil Action No. 2:19-cv-01284-WSS
    v.                                                  )
                                                        )
    NRG POWER MIDWEST LP,                               )
                                                        )
                    Defendant.                          )

              DEFENDANT GENON POWER MIDWEST LP’S REPLY BRIEF
            IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS

         GenOn Power Midwest LP (“GenOn”), by its undersigned counsel, submits this Reply

Brief in Support of its Motion for Judgment on the Pleadings.

I.       The Permit Condition Must Be Interpreted Consistent with 25 Pa. Code § 96.6(b)

         Plaintiff filed this lawsuit alleging violations of a one-sentence, general permit condition

with no associated monitoring requirement(s) that provides: “The discharge at Outfall 003 shall

not cause a change in stream temperature of more than 2℉ during any one hour.” Compl. Exhibit

A at 34 (“Permit Condition”). The inescapable fact is that the Permit Condition is taken nearly

verbatim from the Pennsylvania regulation codified at 25 Pa. Code § 96.6(b), which provides that

“[h]eated wastewater discharges may not cause a change of surface water temperature 1 of more

than 2℉ during any one hour period.” Despite this, Plaintiff contends that minor differences in

language used in the Permit Condition allow Plaintiff to interpret the Permit Condition in a way

that is at odds with 25 Pa. Code § 96.6(b) and regulatory interpretations by the Pennsylvania




1
  The difference in language between “stream temperature” (Permit Condition) and “surface water temperature” (25
Pa. Code § 96.6(b)) is a distinction without a difference. As addressed in GenOn’s opening Brief, the applicable
regulations define “surface water” to include “streams,” among other surface water bodies. Plaintiff is trying to make
a mountain out of a mole hill.
         Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 2 of 10



Environmental Quality Board (“EQB”)2 and Pennsylvania Department of Environmental

Protection (“PADEP”). These are the state agencies responsible for adopting and enforcing the

applicable regulation. Plaintiff’s arguments lack a rational basis and widely miss the mark.

        While GenOn acknowledges that courts outside the Third Circuit have held that NPDES

permits are to be interpreted like a contract, see Pl.’s Br. at 10, these cases are distinguishable from

this lawsuit, where an underlying regulation is the basis for the Permit Condition. The Fourth,

Sixth, and Ninth Circuit cases relied upon by Plaintiff all determined whether a NPDES permit

prohibited certain types of discharges that were not explicitly addressed or limited in the permits.

Tenn. Clean Water Network v. TVA, 905 F.3d 436 (6th Cir. 2018)(holding that a NPDES permit

did not regulate discharges from a coal ash pond); Piney Run Pres. Ass’n v. County Com’rs of

Carroll Co., 268 F.3d 255 (4th Cir. 2001)(holding that the county wastewater treatment plant’s

thermal discharges were shielded from Clean Water Act liability because even though they were

not limited in the permit, the thermal discharges were listed in the permit application); Northwest

Envtl. Advocates v. Portland, 56 F.3d 978 (9th Cir. 1995)(holding that a NPDES permit covered

combined sewer overflows even though the overflows were not separately listed in the permit).

Unlike the cases relied upon by Plaintiff, GenOn does not contest the Permit Condition or that it

relates to Cheswick’s thermal discharges. Plaintiff’s attempt to interpret and apply the Permit

Condition in a vacuum, however, without reference to 25 Pa. Code § 96.6(b) and the regulatory

agencies’ interpretations of the same, is without merit.




2
  The EQB is “a 20-member independent board that adopts all of the Department of Environmental Protection's
regulations.” PADEP, What is the EQB?, available at
https://www.dep.pa.gov/PublicParticipation/EnvironmentalQuality/Pages/WhatIsEQB.aspx (last visited Feb. 21,
2020).

                                                      2
          Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 3 of 10



II.      Mixing Must Be Considered When Applying the Permit Condition and 25 Pa. Code
         § 96.6(b)

         Plaintiff argues that “GenOn asks this Court to apply a mixing zone that simply does not

exist.” See Pl.’s Br. at p. 5. Yet, Plaintiff is misconstruing what GenOn has requested in its

Motion. GenOn is not asking the Court to apply a mixing zone or to make a ruling on the point of

compliance for the Permit Condition. GenOn is asking the Court to determine that Plaintiff’s

Complaint lacks a plausible claim of a permit violation, which is Plaintiff’s burden. An NPDES

permit condition can only be violated at the point of compliance. Plaintiff’s complete lack of any

averments related to the point of compliance, therefore, is fatal to its claims. Indeed, any citizen

suit action involving a permit violation requires allegations that support an actual and continuing

violation. Nat. Res. Def. Council, Inc. v. Texaco Ref. and Mktg., Inc., 2 F.3d 493, 501 (3d Cir.

1993) (citing Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Foundation, Inc., 484 U.S. 49, 66

(1987)). Without this, a citizen suit claim fails. Id. Here, in discussing the point of compliance

set forth in the Temperature Guidance, Plaintiff questions in its brief “At what point?” and then

answers its own question with the response that “No one knows.” Pl.’s Br. at p. 7. If Plaintiff

doesn’t know the point of compliance (and further contends that no one knows the point of

compliance), then how can it bring a citizen suit action alleging a permit violation? The answer is

that it cannot.3 The evaluation of the plausibility of Plaintiff’s claims should end with this

concession from Plaintiff.

         Notwithstanding Plaintiff’s concession that it lacks knowledge regarding the point of

compliance, Plaintiff makes much of the fact that Pennsylvania does not have a regulation or

statewide policy governing “mixing zones” and the NPDES Permit does not include a “mixing



3
 This fundamental flaw in Plaintiff’s citizen suit action rings even more true for a Permit Condition that has no
associated monitoring requirement.

                                                          3
           Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 4 of 10



zone.” However, Plaintiff fails to acknowledge that mixing zone concepts, such as dilution,

criteria compliance time, and mixing factors are pillars of PADEP’s NPDES permitting evaluation.

To determine whether to apply water quality-based effluent limitations in a NPDES permit, a

delegated permitting authority, like PADEP, must conduct an analysis of whether the discharge

poses a “reasonable potential” to cause or contribute to a water quality standard excursion. 40

C.F.R. § 122.44(d)(1); 25 Pa. Code § 92a.44. Under the EPA regulations that the EQB has adopted

in Pennsylvania, a “reasonable potential” analysis can consider “dilution of the effluent in the

receiving water.” 40 C.F.R. § 122.44(d)(1)(ii); 25 Pa. Code § 92a.44. Furthermore, Chapter 5 of

the EPA Water Quality Standards Handbook4 expressly states that a water quality model can use

“zones of actual or physical mixing in which the discharge and receiving water naturally mix

regardless of whether a mixing zone, in the regulatory sense, has been authorized.” Pl.’s Br.,

Exhibit A at 3.

        PADEP evaluates “reasonable potential” using its PENTOXSD water quality model and

by performing other calculations. PADEP has developed a Technical Reference Guide (Version

2.0; May 22, 2004) (“Technical Reference Guide”)(“Exhibit 5”) for its PENTOXSD water quality

analysis model that is replete with references to mixing. The first sentence of this Technical

Reference Guide describes the PENTOXSD model as a “mass-balance water quality analysis

model that includes consideration for mixing, first order decay and other factors to determine

recommended water quality-based effluent limits.” Exhibit 5 at 1 (emphasis added). The

Technical Reference Guide includes a section on “Criteria Compliance Times” that states as

follows:

                  PENTOXSD does not assume that all discharges completely mix
                  with the stream. Therefore, it is necessary to define the mixing

4
 The Water Quality Standards Handbook is attached as Exhibit A to Plaintiff’s Brief and relied on by Plaintiff to
argue that “mixing” and “mixing zones” play no role in determining compliance with the Permit Condition.

                                                         4
        Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 5 of 10



               characteristics of the discharge. In doing so, the point of compliance
               with the water quality criteria must be established. This is
               accomplished by assigning different criteria compliance times
               (CCTs) for each criterion. These compliance times establish the
               locations where compliance with the water quality criteria is
               expected to occur.

Id. at 3 (emphasis added). The Technical Reference Guide also includes references and a

description of how PADEP calculates “complete mix times.” Id. at 4. The CCTs and “complete

mix times” are then used to calculate the “partial mixing factors,” described as the “fractional

portion of the stream that mixes with the discharge at the CCT.” Id. Contrary to Plaintiff’s

arguments, “mixing” concepts are firmly embedded into the calculation methodologies and models

PADEP uses to calculate WQBELs in the NPDES Process.

       In fact, PADEP used a “partial mix factor” when evaluating Cheswick’s thermal discharge.

Instead of using its PENTOXSD model, PADEP uses its “Thermal Spreadsheet” to evaluate

Cheswick’s thermal discharge. The Thermal Spreadsheet, essentially a pared down version of the

PENTOXSD model, is included as Attachment C on page 46 of the NPDES Permit Fact Sheet.

The far right-hand column includes values of 0.20 for “PMF” or “partial mix factor.” GenOn’s

Br., Exhibit 1 at 46. At low flow conditions in the Allegheny River, PADEP calculated a

“complete mix time” as 1000+ minutes from the time of discharge. Id. at 62. Therefore, not only

did PADEP employ mixing zone concepts in its analysis of Cheswick’s thermal discharge, it

calculated a “complete mix time” of more than 16 hours.

       PADEP’s use of “mixing zone” concepts in calculating appropriate NPDES Permit limits,

and its specific use of such concepts for Cheswick’s thermal discharge, demonstrates that mixing

plays a critical role in determining compliance with the Permit Condition. Plaintiff’s Complaint,

however, fails to include any acknowledgment of the role that mixing plays in determining

compliance with the Permit Condition and Pennsylvania’s water quality criteria generally. In fact,


                                                 5
        Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 6 of 10



Plaintiff acknowledges that its Complaint entirely discounts any mixing and how such mixing

affects the point of compliance for the Permit Condition. See Pl.’s Br. at 7.

III.   Plaintiff’s Interpretation of the Permit Condition Is Inconsistent with State Policy

       A. The Permit Condition is a “Rate of Change” Requirement

       Plaintiff acknowledges that the Permit Condition must be consistent with “state policy,”

citing the Temperature Guidance. Pl.’s Br. at 11. By interpreting the Permit Condition to prohibit

“absolute temperature increases” between randomly selected upstream and downstream locations,

Plaintiff fails to account for the fact that Pennsylvania regulatory agencies have unambiguously

stated that the Permit Condition and 25 Pa. Code § 96.6(b) are “rate of change” requirements.

Although Plaintiff ignores this in its brief, the EQB, not GenOn, is responsible for explaining that

25 Pa. Code § 96.6(b) is a “rate of change” requirement. See GenOn’s Br., Exhibit 3 at 4445.

Because the Permit Condition is expressly based on an underlying Pennsylvania regulation, the

EQB’s rulemaking statements are highly relevant. See Columbia Gas Transmission, LLC v. 1.01

Acres, More or Less in Penn Twp., 768 F.3d 300, 313 (3d Cir. 2014) (holding that even if a

regulation is ambiguous, a regulatory agency’s interpretation of its own rule should control).

       Furthermore, throughout the Temperature Guidance, PADEP describes the Permit

Condition and 25 Pa. Code § 96.6(b) as a 2℉ “per hour” requirement. GenOn’s Br., Exhibit 4 at

3-4 and 15-16. “Per hour” plainly means “rate of change,” not an absolute limit.

       B. Plaintiff Misinterprets the Applicable Pennsylvania Guidance

       Plaintiff argues that “PADEP assumes an “instantaneous complete mix” of heated

wastewater discharges.”     Pl.’s Br. at 7.    Relying on the Temperature Guidance, Plaintiff

erroneously states that, for purposes of applying the Permit Condition, PADEP assumes “that the




                                                 6
        Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 7 of 10



effluent mixes completely with the stream the moment it is discharged.” Pl.’s Br. at 8 (emphasis

added). Plaintiff’s “instantaneous complete mix” argument is flawed.

       The Temperature Guidance plainly states that “[h]istorically, instantaneous complete mix

of the discharge with the receiving stream has been assumed in water quality analyses designed to

produce thermal effluent limits.” Exhibit 4 at 4 (emphasis added). The Temperature Guidance

goes on to state that “[t]he assumption that mixing is immediate and complete may be unreasonable

in impoundments and large rivers, especially rivers that are broad and shallow at design flow.” Id.

at 7; see also id. at 4 (describing additional scenarios where the historical “instantaneous complete

mix” assumption is incorrect). The Allegheny River near Cheswick’s discharge at Outfall 003 is

over 500 feet wide and is immediately upstream of the Bill Young Lock and Dam. See, e.g., Pl.’s

Compl., Exhibits C-F. Plaintiff’s brief conveniently omits the important distinctions PADEP has

drawn in the Temperature Guidance.

IV.    Plaintiff’s Data Cannot Prove an Alleged Violation of the Permit

       Plaintiff’s “temperature sampling data” demonstrate that the Permit Condition cannot be

interpreted as an “absolute temperature standard.” Plaintiff argues that based on “average ambient

temperatures” and “average downstream temperatures,” the information and “data” attached to its

Complaint show violations of the Permit Condition, when construed as an “absolute limit” on

temperature. In doing so, Plaintiff highlights the fallacy of its own interpretation of the Permit

Condition.   By averaging the “temperature data,” Plaintiff fails to account for significant

temperature variations between closely located waypoints. See Pl.’s Compl., Exhibits C-F.

Furthermore, these significant temperature variations do not appear to be correlated to the distance

from Outfall 003 and/or the time at which they were collected. See id. As illustrated by Plaintiff’s

own analysis, instantaneous temperature grab samples collected at random locations “upstream”



                                                 7
          Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 8 of 10



and “downstream” of Cheswick’s discharge at Outfall 003 cannot be used to assess compliance

with the Permit Condition.

         By alleging that the Permit Condition limits absolute temperature increases, Plaintiff is

treating the Permit Condition as an effluent limit, which it is not. See Pl.’s Br. at 10 (“Otherwise,

the permit would have no effect on limiting the effluent from Outfall 003.”) Again, the NPDES

Permit has a heat rejection rate that governs the discharge of heated water. The 2011 sampling

data referenced by Plaintiff in its Brief was collected by GenOn and submitted to PADEP in

support of its applicable heat rejection rate, which was imposed based on a Clean Water Act §

316(a) variance renewed by PADEP.5 This sampling data had no relation to the Permit Condition.

Plaintiff is trying to take sampling data that was collected and used for an entirely different purpose

in an effort to show an alleged violation of a completely separate Permit Condition. This currently

is not a battle over “sampling methodology” as Plaintiff contends. This is a challenge to the

allegations of the Complaint, which plainly do not support a permit violation. Without a plausible

claim of a permit violation, Plaintiff has no citizen suit.

         Even if the “temperature data” were valid and recorded over the appropriate time period

after “complete-mix,” Plaintiff’s attempt to argue that the “temperature data” show that

Cheswick’s discharge caused an increase6 of more than 2°F per hour in the Allegheny River

downstream of Outfall 003 fares no better. Assuming for the sake of argument that data collected



5
  When it issued the NPDES Permit, PADEP renewed Cheswick’s long-standing Clean Water Act section 316(a)
variance from Pennsylvania’s temperature water quality criteria at 25 Pa. Code § 93.7, concluding from Cheswick’s
Thermal Study that “[t]here have been no documented effects to aquatic life in the Allegheny River caused by the
thermal discharge at Cheswick.” GenOn’s Br. at 3 (citations omitted).
6
  In footnotes 23, 25, and 26 of its Response Brief, Plaintiff appears to rely on what it describes as “temperature
decreases” to support its arguments. The allegations in Plaintiff’s Complaint, however, rely solely on what Plaintiff
alleges are “increase[s] in the temperature of the surface of the Allegheny River.” See, e.g., Compl. ¶ 32; see also
id. ¶¶ 81, 83, 94 (alleging violations based on changes of “more” than 2°F and “heated wastewater discharges”).
Plaintiff cannot expand the scope of its Complaint to cover what it believes are “temperature decreases.”

                                                          8
        Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 9 of 10



at “approximately the same location” at different times could be used to assess compliance with

the Permit Condition, none of the data Plaintiff references on pages 18 and 19 of its Response

Brief were collected for one hour (or more appropriately, at several representative increments

throughout the course of 60 minutes). Rather, the purported measured temperature increases relied

on by Plaintiff are based on 44, 78, and 79 minute differences. Thus, Plaintiff cannot show the

requisite rate of change (i.e., “per hour”) necessary for assessing compliance with the Permit

Condition.

V.     Conclusion

       For all the foregoing reasons and the reasons stated in GenOn’s Motion and Brief in

Support, Plaintiff’s Complaint should be dismissed with prejudice and judgment entered in favor

of GenOn.

  Dated: February 21, 2020                  /s/ Mark D. Shepard
                                            Mark D. Shepard, Esq.
                                            Alana E. Fortna, Esq.
                                            Babst, Calland, Clements and Zomnir, P.C.
                                            Two Gateway Center, 6th Floor
                                            603 Stanwix Street
                                            Pittsburgh, Pennsylvania 15222
                                            (412) 394-5400

                                            Counsel for Defendant, GenOn Power Midwest LP




                                               9
       Case 2:19-cv-01284-WSS Document 24 Filed 02/21/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing as, this 21st day of February, 2020, I served the

foregoing Defendant GenOn Power Midwest LP’s Reply Brief in Support of Motion for Judgment

on the Pleadings via the Court’s ECF electronic filing system on the following counsel of record:

                                   Benjamin M. Barczewski
                              Institute for Public Representation
                              Georgetown University Law Center
                                  600 New Jersey Ave. N.W.
                                   Washington, D.C. 20001
                                   bb1073@georgetown.edu

                                       Michael Becher
                               Appalachian Mountain Advocates
                                        P.O. Box 507
                                   Lewisburg, WV 24901
                                  mbecher@appalmad.org



                                                             /s/ Mark D. Shepard
